DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                      STEVEN M. HAMMOCK, JR.,
                             Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D18-1739

                            [February 7, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312014CF000328A.

  Carey Haughwout, Public Defender, and Logan T. Mohs, Assistant
Public Defender, West Palm Beach, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

MAY, LEVINE and CONNER, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.